Citation Nr: 9934711	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of fracture of the upper and middle third of the 
left humerus, with screw and plate fixation and limitation of 
motion of the left shoulder, status post acromioclavicular 
separation and rotator cuff tear, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1998 decision of the RO.  

The veteran claims that he is entitled to service connection 
for bilateral hearing loss.  However, this issue has not been 
developed for appellate review and is referred to the RO for 
appropriate development.  



REMAND

The veteran contends, in essence, that his service-connected 
residuals of fracture of the upper and middle third of the 
left humerus, with screw and plate fixation and limitation of 
motion of the left shoulder, status post acromioclavicular 
separation and rotator cuff tear are severe enough to warrant 
an increased rating.

On a VA peripheral nerves examination in February 1998, the 
veteran was reported to have had progressive pain and 
dysfunction with his left shoulder since being struck by a 
propeller blade in 1944.  He was reported to have had open 
reduction and internal fixation of the left humerus in 1944.  
He was also reported to have had left carpal tunnel release 
in December 1997.  

The VA examination revealed limitation of motion of the left 
shoulder and anterior tenderness, with forward flexion to 65 
degrees, abduction to 70 degrees, backward extension to 20 
degrees, external rotation to 45 degrees, full internal 
rotation to 0 degrees and adduction to 0 degrees.  There was 
reported to be no tenderness of the left upper arm and a well 
healed surgical scar on the anterior aspect of the left upper 
arm.  

The veteran was diagnosed with residual fracture of the left 
humerus, rotator cuff tear of the left shoulder and post 
operative residuals of carpal tunnel release of the left 
wrist.  The examiner indicated that he would request x-ray 
studies of the left shoulder, left humerus and left wrist; 
however, no such reports have been associated with the claims 
folder.  

The veteran's claim of entitlement to an increased rating is 
well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1999).  

The February 1998 VA examination did not specifically fulfill 
these requirements.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected residuals 
of fracture of the upper and middle third 
of the left humerus, with screw and plate 
fixation and limitation of motion of the 
left shoulder, status post 
acromioclavicular separation and rotator 
cuff tear since February 1998.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should also be afforded 
VA examinations to determine the current 
severity of the service-connected 
residuals of fracture of the upper and 
middle third of the left humerus, with 
screw and plate fixation and limitation 
of motion of the left shoulder, status 
post acromioclavicular separation and 
rotator cuff tear.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests must be performed and the 
examination must include complete range 
of motion testing.  In addition to noting 
the range of motion, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
identify any scarring and describe any 
scar tenderness, ulceration, adhesion and 
functional loss due to pain and comment 
as to whether the veteran has fibrous 
union, nonunion or loss of head of the 
left humerus.  The examiner should also 
describe any neurologic and muscular 
disability associated with the service-
connected disability and identify the 
specific muscle and nerve groups that are 
affected.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  












